 
 
 
 

 
Virtual Medical Centre Limited
 
PO Box 1173
 
Osborne Park
 
WA
 
6916



CJR Media Pty Ltd
PO Box 707
Bondi Junction
1355
NSW
Australia




Date 1 April 2009




Dear Cliff


NON EXECUTIVE DIRECTOR AND CONSULTING AGREEMENT BETWEEN CJR MEDIA PTY LTD AND
VIRTUAL MEDICAL CENTRE PTY LTD (VMC)


I am pleased to confirm our invitation to you, as Director of CJR Media Pty Ltd
(ABN 71245086185) to join Virtual Medical Centre (ACN 097593587) as an
Independent Non Executive Director and Consultant.


The terms and conditions of your appointment are to be as follows and, in the
event of any conflict between the terms of this letter of appointment and those
of any other document, agreement or arrangement (whether referred to herein or
not), I confirm that the terms of this letter of appointment are to prevail:


1. 
Appointment:
     
As an Independent Non Executive Director and Consultant your performance will be
reviewed in accordance with processes agreed by the Board from time to time. You
agree to participate in such reviews.
     
Termination by either party requires 30 days written notice.
   
2. 
Duties:
     
Your duties will include, but are not restricted to, participation in: Board
Meetings, Strategy Development, Partnership discussions, Capital raising
processes, Revenue generating strategies, processes / controls, and exit
strategy.
   
3. 
Independence and other interests:
     
You will act in the best interests of the company as a whole. Any potential
conflicts of interest, should they arise, will be made known to the Board of
VMC.
   
4. 
Remuneration and Expenses:
     
A Directors fee of $20,000 p.a. plus GST plus a consulting fee of $46,000 p.a.
plus GST will be paid starting 1 April 2009 (which is hereby agreed as your
appointment date). Funds will be deposited on the 1st of each month into a
nominated account, details of which are to be provided to us.  Unless agreed
otherwise this fee will increase by the CPI annually on the anniversary date.

 
 
 
 

 
 
 

     
In addition you will receive 3,383,774 share options at 50c per share. The
options will be issued to your nominee being Clifro Pty Ltd (ACN 081510643) in
its capacity as a trustee of Cliffro Trust.
     
VMC will take out Directors and Officers Liability insurance on behalf of
Clifford Rosenberg.
     
You are entitled to be paid other expenses you properly incur concerning VMC
affairs, including but not limited to all expenses associated with travel,
accommodation and incidentals.
   
5. 
Access to Company Documents:
     
Under the Corporations Act, Directors have a right of access to financial
records.
   
6. 
Confidential Information:
     
All information obtained (under whatever circumstances) by yourself or VMC
(which includes all directors, office holders, employees, advisors or agents
thereof) is confidential information of VMC and must not be released, either
during your appointment or following termination (by whatever means) to third
parties without prior clearance from VMC, or as required by law.  Such
information must only be used for the purpose of performing your duties and not
for any other purpose.  All such information must be returned to VMC upon
termination of your appointment and, if requested by VMC, you must certify that
you no longer have access to or records of any such information.  The
requirements of this clause shall not apply to any information that is in the
public domain other than as a result of a breach by either Party of this and/or
any other an obligation of confidence between the Parties.





Yours sincerely






Wayne Hughes
 
Managing Director
 
Signature:
 
Date:





Acknowledgement


I, Clifford Rosenberg, as Director of CJR Media Pty Ltd, hereby accept the terms
of appointment set out in this letter.


 
Signature:
 
Full Name:
 
Date:


